United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 16, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-41508
                           Summary Calendar


ALFREDO ANTONIO IRUEGAS-MACIEL,

                                      Petitioner-Appellant,

versus

JONATHON DOBRE, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-226
                       --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alfredo Antonio Iruegas-Maciel (Iruegas), federal inmate

# 37644-079, filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241.    Iruegas’ claim that he was denied

due process in connection with his disciplinary hearing is

without merit since the disciplinary proceedings complied with

the requirements set forth in Wolff v. McDonnell, 418 U.S. 539,

556-57 (1974).    Additionally, Iruegas’ claim that prison

officials failed to follow their own policies, without more, does

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41508
                               -2-

not constitute a violation of due process.   Myers v. Klevenhagen,

97 F.3d 91, 94 (5th Cir. 1996).

     The district court’s decision is therefore AFFIRMED.